NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                    2007-1547, -1563

                        PAUL MULLER INDUSTRIE GMBH & CO.,

                                                      Plaintiff-Appellee,
                                            and

           THE BARDEN CORPORATION, FAG BEARINGS CORPORATION,
            BARDEN CORPORATION (U.K.) LIMITED, FAG ITALIA S.P.A.,
                        and FAG KUGELFISCHER AG,

                                                      Plaintiffs,
                                            and

                    SARMA, SKF USA, INC., SKF INDUSTRIE S.P.A.,
                        SKF GMBH, and SKF FRANCE S.A.,

                                                      Plaintiffs-Cross Appellants,
                                             v.

                                    UNITED STATES,

                                                      Defendant-Appellee,
                                             v.

                              TIMKEN U.S. CORPORATION,

                                                      Defendant-Appellant.


      William F. Marshall, Grunfeld, Desiderio, Lebowitz, Silverman and Klestadt LLP, of
New York, New York, argued for plaintiff-appellee. With him on the brief was Bruce M.
Mitchell.

        Herbert C. Shelley, Steptoe & Johnson LLP, of Washington, DC, argued for
plaintiffs-cross appellants. With him on the brief were Alice A. Kipel and Susan R. Gihring.

       Patricia A. McCarthy, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General; Jeanne E. Davidson, Director, and Claudia Burke, Trial Attorney. Of counsel on
the brief was Mykhaylo A. Gryzlov, Attorney-Advisor, Office of the Chief Counsel for Import
Administration, United States Department of Commerce, of Washington, DC.

       Geert M. De Prest, Stewart and Stewart, of Washington, DC, argued for defendant-
appellant. With him on the brief were Terence P. Stewart and Lane S. Hurewitz. Of
counsel was William A. Fennell.

Appealed from: United States Court of International Trade

Judge Evan J. Wallach
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                 2007-1547, -1563

                     PAUL MULLER INDUSTRIE GMBH & CO.,

                                                     Plaintiff-Appellee,
                                        and

         THE BARDEN CORPORATION, FAG BEARINGS CORPORATION,
          BARDEN CORPORATION (U.K.) LIMITED, FAG ITALIA S.P.A.,
                      and FAG KUGELFISCHER AG,

                                                     Plaintiffs,
                                        and

                 SARMA, SKF USA, INC., SKF INDUSTRIE S.P.A.,
                     SKF GMBH, and SKF FRANCE S.A.,

                                                     Plaintiffs-Cross Appellants,
                                         v.

                                 UNITED STATES,
                                                     Defendant-Appellee,
                                         v.

                          TIMKEN U.S. CORPORATION,
                                                     Defendant-Appellant.



                                 Judgment
ON APPEAL from the       United States Court of International Trade

In CASE NO(S).           04-00522.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:
Per Curiam (RADER, BRYSON, and LINN, Circuit Judges).


                        AFFIRMED. See Fed. Cir. R. 36.



                                    ENTERED BY ORDER OF THE COURT



DATED July 10, 2008                  /s/ Jan Horbaly______________
                              Jan Horbaly, Clerk